     Case 2:20-cv-00907-KJM-CKD Document 17 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL DAVID STORMAN,                            No. 2:20-cv-0907-KJM-CKD (PS)
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ALTA REGIONAL CENTER,
15                       Defendant.
16

17          Plaintiff proceeds pro se in this action, which was referred to the undersigned pursuant to

18   Local Rule 302(c)(3). See 28 U.S.C. § 636(b)(1). In an order signed on December 28, 2020,

19   plaintiff’s first amended complaint was dismissed without prejudice and plaintiff was granted

20   thirty days to file a second amended complaint. Plaintiff filed an appeal to the Ninth Circuit and

21   the appeal was dismissed on January 28, 2021. The mandate issued on February 18, 2021. The

22   time granted for plaintiff to file a second amended complaint has expired and plaintiff has neither

23   filed a second amended complaint nor sought an extension of time to do so.

24          Accordingly, IT IS RECOMMENDED:

25          1. This action be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b); and

26          2. The Clerk of the Court be directed to close this case.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                       1
     Case 2:20-cv-00907-KJM-CKD Document 17 Filed 07/23/21 Page 2 of 2


 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 4   failure to file objections within the specified time may waive the right to appeal the District

 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: July 23, 2021
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11   8.Storman.20cv0907.fta

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
